762 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATHANIEL WILLIAMS, PLAINTIFF-APPELLANT,v.DETROIT WATER AND SEWERAGE DEPARTMENT, DETROIT CITY ATTORNEYDEPARTMENT, DEFENDANTS-APPELLEES.
NO. 83-1746
United States Court of Appeals, Sixth Circuit.
3/18/85

ORDER
BEFORE:  MERRITT, CONTIE, and MILBURN, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that this court does not have jurisdiction in this appeal taken from the magistrate's report and recommendation.  Pursuant to 28 U.S.C. Sec. 636(b)(1)(B), the action was referred to a magistrate on August 31, 1983, for the preparation of a report and recommendation on the defendant's motion to dismiss.  The report entered September 22, 1983, recommended that the motion to dismiss be granted.  Williams filed objections to the report and recommendation.  On October 12, 1983, Williams appealed from the order dismissing his case.


3
At the time Williams filed his notice of appeal, no final decision had been entered in the action.  Plenary jurisdiction to allow the magistrate to enter a final decision was not consented to by the parties.  Therefore, no direct appeal can be taken from it to this Court.  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).  The October 25, 1983, opinion of Judge Guy adopting the magistrate's report and recommendation and granting the motion to dismiss was entered 13 days after the notice of appeal was filed.


4
It does not appear from the record that following entry of the district court's opinion that a separate judgment pursuant to Rule 58, Federal Rules of Civil Procedure, has been entered.  This dismissal is without prejudice to the filing of a notice of appeal pursuant to Rule 4(a), Federal Rules of Appellate Procedure, following entry of a separate judgment.


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.